Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
	Applicant’s amendments, filed 18 November 2020, have been acknowledged.
	The amendments to claim 1, 7, 13-14, and 20 have been acknowledged.
	Currently, claims 1-20 are pending.

Response to Arguments
Argument:
	Claim 1 now dampens vertical movement between the sole and the lower section of the brace. Harris does not disclose this shock absorber. Further, Fujikake discloses dampening of the swing range for a device which limits range of motion for a joint. Fujikake also does not disclose dampening of vertical motion.

Response:
	Argument is unpersuasive. Harris in view of Fujikake does disclose vertical movement between a said sole towards and away from said lower brace section. A further explanation is detailed below:
A Figure 7 and 8 of Fujikake’s disclosure is provided below:



    PNG
    media_image1.png
    628
    569
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    570
    521
    media_image2.png
    Greyscale


	Further, within the claim language and within the specifications, applicant has not defined an axis system. As evident by Fujikake’s labeling, it would have been obvious to one of ordinary skill in the art before the effective filing date to define the vertical axis as “up and down”, with a foot portion being below, and a leg portion being above.

New Rejections Necessitated by the Applicant’s Amendments
	In light of Applicant’s amended claims, a new 103 rejection is presented below as a new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,632,096 (Harris) in view of US 2018/0289512 A1 (Fujikake).
In regards to Claim 1, Harris discloses a motion supporting leg brace device (Col 1, Lines 5-10, an apparatus adapted to enable and/or to improve ambulation in persons afflicted with weakness or instability in the knee joint) comprising:
an upper brace section 22 (thigh piece 22) for coupling to a thigh of a user (Col 4, Lines 41-42, the brace comprises a thigh piece 22 for encircling the upper part of the leg of a patient);
a lower brace section 24 (leg piece 24) for coupling to a shin of the user (Col 4, Lines 42-43, a leg piece 24 for encircling the lower leg of a patient);
a hinge 34+36 (the combination of lateral polycentric hinge assembly 34 and medial polycentric hinge assembly 36) coupling said upper brace section 22 to said lower brace section 24 (Col 4, Lines 43-54, a lateral upper elongate member 26 and a medial upper elongate member 28 extend along the sides of the thigh piece 22 are attached thereto. A lateral lower elongate member 30 and a medial lower elongate member 32 extend along the sides of the leg piece 24 and are attached thereto. The lateral 
a sole 40 (foot piece 40) configured to be positioned under a foot of the user, said sole being coupled to said lower brace section (Col 4, Lines 59-60, a foot piece 40 which extends in back of and under the foot of a patient is attached to the lower end of the leg piece 24 by means of an ankle hinge 42), wherein said upper brace section 22, said lower brace section 24, and said sole 40 define a brace (Title, Automatically Releasing Knee Brace).
Harris does not further disclose:
a shock absorber being coupled between said sole and said lower brace section wherein vertical movement of said sole towards and away from said lower brace section is dampened by said shock absorber.
Fujikake teaches an analogous motion supporting leg brace (Abstract, a joint regulating apparatus configured to regulate a movable range of a joint), further teaching a shock absorber 300 (joint mechanism 300) (Paragraph 0035, joint mechanism 300 is mainly composed of a holder 310, a swing shaft 320, and stopper pins 410 and 420. Paragraph 0073, stopper pin 410’ includes a shock-absorbing spring 419 that functions as an elastic member that releases an impact that the projecting pin 411’ receives from the swift shaft 320) being coupled between an analogous sole 200 (sole frame 200) and an analogous lower brace section 101, 102 (lower thigh frames 101, 102) (Further illustrated in Fig 1) wherein vertical movement of said sole 200 towards and away from said lower brace section 102, 102 is damped by said shock absorber (Paragraph 0040, the elastic mechanism 330 is a mechanism that 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ankle joint, as disclosed by Harris, to include a shock absorber, as taught by Fujikake, in order to reduce damage and wear of a regulation member and accurately manage an allowable range of motion (Fujikake, Paragraph 0007) by incorporating an elastic force that absorbs an impact that would otherwise be exerted on a regulation member by a bending force of the joint (Fujikake, Paragraph 0007).
In regards to Claim 2, Harris in view of Fujikake discloses the invention as claimed above.
Harris in view of Fujikake further discloses a base end (interpreted as the lower half) of said shock absorber 300 (Fujikake, joint mechanism 300) being pivotally coupled to said sole 200 (Fujikake, sole frame 200) (Paragraph 0037, the swing shaft 320 is fixed to the side plates 202 of the sole frame 200 through a coupling member 210. The swing shaft 320 is pivotally supported on the holder 310 in such a manner that it can swing around a swing axis Sa. That is, when the wearer performs a plantar-flexion motion and a dorsiflexion motion by moving his/her leg joint, the sole frame 200 follows the motions) for the purpose of allowing a user to perform a plantar-flexion motion and a dorsiflexion motion (Fujiakake, Paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base end of the shock absorber, as disclosed by Harris in view of Fujikake, to be pivotally 
In regards to Claim 3, Harris in view of Fujikake discloses the invention as claimed above.
Harris in view of Fujikake further discloses said base end (interpreted as the lower half) of said shock absorber 300 (Fujikake, joint mechanism 300) being aligned with a rear edge of said sole 200 (Fujikake, sole frame 200) (Paragraph 0037, the swing shaft 320 is fixed to the side plates 202 of the sole frame 200 through a coupling member 210. Because the swing shaft is fixed to the side plates, the shock absorber is aligned with the sole. Further illustrated in Fig 1, wherein the side plates 202 skew towards the rear edge) for the purpose of allowing a user to perform a plantar-flexion motion and a dorsiflexion motion (Fujiakake, Paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base end of the shock absorber, as disclosed by Harris in view of Fujikake, to be aligned with a rear edge of said sole, as taught by Fujikake, in order to allow a user to perform a plantar-flexion motion and a dorsiflexion motion (Fujiakake, Paragraph 0037). This is a necessary motion that allows a human to ambulate.
In regards to Claim 4, Harris in view of Fujikake discloses the invention as claimed above.
Harris in view of Fujikake further discloses a range of motion of said shock absorber 300 being adjustable for limiting movement of said sole 200 towards and away from said lower brace 101, 102 (Paragraph 0033, it is possible to adjust the regulation range without detaching the ankle joint regulating apparatus 10 from the wearer) for the purpose of allowing a user to perform a plantar-flexion motion and a dorsiflexion motion (Fujiakake, Paragraph 0037) while mitigating large impacts, which tend to occur particularly at both ends of the regulation range (Fujikake, Paragraph 0013).

In regards to Claim 5, Harris in view of Fujikake discloses the invention as claimed above.
Harris in view of Fujikake further discloses said shock absorber 300 being adjustable such that resistance to movement of said sole towards and away from said lower brace section is adjustable (Fujikake, Paragraph 0008, an elastic member configured to exert an elastic force by resisting a displacement of the displace member. Paragraph 0009, the elastic member is preferably configured so as to press the displacement member so that the swing axis is not displaced when the swing member swings within the swing range) for the purpose of preventing the swing axis from being displaced in the set swing range and hence to prevent a user from having a unnatural feeling during normal use (Fujikake, Paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shock absorber as disclosed by Harris in view of Fujikake to be adjustable such that resistance to movement is adjustable, as taught by Harris, in order to prevent the swing axis from being displaced in the set swing range and hence to prevent a user from having a unnatural feeling during normal use (Fujikake, Paragraph 0009).
In regards to Claim 6, Harris in view of Fujikake discloses the invention as claimed above.
Harris in view of Fujikake further discloses a range of motion of said hinge 34+36 (the combination of lateral polycentric hinge assembly 34 and medial polycentric hinge assembly 36) being restricted for keeping said lower brace section substantially in alignment with said upper brace section 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinge as disclosed by Harris in view of Fujikake to restrict motion for keeping a lower brace substantially in alignment with an upper brace, as taught by Harris, in order to hold the knee rigid for part of a gait cycle (Harris, Col 2, Lines 47-48), thereby providing stability when the foot of the braced leg strikes the ground (Harris, Abstract).
In regards to Claim 7, Harris in view of Fujikake discloses the invention as claimed above.
Harris in view of Fujikake further discloses a range of motion of said hinge 34+36 (Harris, the combination of lateral polycentric hinge assembly 34 and medial polycentric hinge assembly 36) being adjustable (Harris, Col 9, Lines 20-21, the range of required movement is adjustable) for the purpose of varying the “range box” of each gait cycle (range box being defined as the events that require that the ankle and foot pass through a certain range of movement comprising dorsiflexion and plantar flexion” (Harris, Col 9, Lines 5-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinge as disclosed by Harris in view of Fujikake to have an adjustable range of motion, as taught by Harris, in order to vary the “range box” of each gait cycle (range box being defined as the events that require that the ankle and foot pass through a certain range of movement comprising dorsiflexion and plantar flexion” (Harris, Col 9, Lines 5-21). This further improves the ambulation in 
In regards to Claim 8, Harris in view of Fujikake discloses the invention as claimed above.
Harris in view of Fujikake further discloses comprising tension in said hinge 34+36 (Harris, tension spring 94 introduces tension) being adjustable (Harris, Col 7, Lines 35-40, a pull exerted on pull cable 44 while the lock hinge assembly 38 is in the locked position overcomes the tension of spring 94 and moves the distal ends of the upper and lower locking arms 76 and 80. Col 8, Lines 27-28, a turnbuckle 125 is included for adjustment of the length of pull cable 44. Because the pull cable’s length is adjustable, the tension force required to overcome a locked position is adjustable) for preventing said hinge from being pivoted below a threshold amount of force being applied to said hinge (Harris, Col 7, Lines 25-29, spring 94 causes the lock hinge assembly 38 to snap into the locked state when the orthosis is approaching the fully extended position but has not yet reached it), rotation of said lower brace section 22 relative to said upper brace section 24 being adjustable to limit a range of motion of said lower brace section relative to said upper brace section (Harris, Col 7, Lines 6-14, lock hinge assembly 38 is in the locked position and the lateral upper elongate member 26 and lower elongate member 30 are oriented approximately rectilinearly with respect to one another and can only move a small amount relative to each other, the movement being restrained to the play in the pivot pins 77 and 87 in the bores located in the upper and lower offset arms 68 and 70) for the purpose of holding the knee rigid for part of a gait cycle (Harris, Col 2, Lines 47-48), thereby providing stability when the foot of the braced leg strikes the ground (Harris, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinge as disclosed by Harris in view of Fujikake to have tension in the hinge to prevent the hinge from being pivoted below a threshold amount of force being applied to said hinge, as taught by 
In regards to Claim 9, Harris in view of Fujikake discloses the invention as disclosed above.
Harris in view of Fujikake further discloses a plurality of foot straps, each of said foot straps being coupled to said sole 40 (Harris, foot piece 40) wherein said sole is configured for being secured onto the foot of the user by said foot straps (Harris, Col 4, Lines 61-65, fastening straps extend around the open sides of the thigh piece 22, leg piece 24 and foot piece 40 and are provided with conventional closures so that the orthosis may be secured to the leg of a patient. Further illustrated in Fig 1) for the purpose of securing the orthosis to the leg of a patient (Harris, Col 4, Lines 64-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sole as disclosed by Harris in view of Fujikake to have a plurality of foot straps, as taught by Harris, in order to secure the orthosis to the leg of a patient (Harris, Col 4, Lines 64-65).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,632,096 (Harris) in view of US 2018/0289512 A1 (Fujikake), and further in view of US 2019/0076286 A1 (Kim).
In regards to Claim 10, Harris in view of Fujikake discloses the invention as disclosed above.
Harris in view of Fujikake does not further disclose:
the sole being planar.
Kim teaches an analogous motion supporting leg brace (Abstract, a leg protector which can protect a wearer’s foot and leg), further teaching an analogous sole 10 (bottom plate 10) being planar (Paragraph 0055, the bottom plate part 10 may be formed to have a planar shape of a left or right sole) for the purpose of supporting a foot (Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sole as disclosed by Harris in view of Fujikake to be planar, as taught by Kim, in order to be 
In regards to Claim 11, Harris in view of Fujikake discloses the invention as claimed above.
Harris in view of Fujikake does not further disclose:
a toe guard coupled to and extending upwardly from a forward edge of said sole.
Kim teaches an analogous motion supporting leg brace (Abstract, a leg protector which can protect a wearer’s foot and leg), further teaching a toe guard 30 (toe cover part 30) coupled to and extending upwardly from a forward edge of an analogous sole 10 (bottom plate 10) (Paragraph 0114, the toe cover part 30 is provided at an upward side of the front surface portion of the bottom plate 10 and is formed to surround the toes from an upper side of the toes. Further illustrated in Fig 1) for the purpose of protecting the toes (Paragraph 0113).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sole as disclosed by Harris in view of Fujikake to include a toe guard, as taught by Kim, in order to further enhance the protective properties of the orthotic, by including a toe guard for protecting the toes (Kim, Paragraph 0113) that is capable of protecting the toes from external impact (Kim, Paragraph 0115).
In regards to Claim 12, Harris in view of Fujikake and Kim discloses the invention as claimed above.
Harris in view of Fujikake and Kim further discloses said toe guard 30 (Kim, toe cover part 30) being arcuate (Kim, Paragraph 0116, toe cover part 30 may include a cover 32 for protecting the toes. Paragraph 0117, the cover 32 may be formed in a shape similar to a shape which is obtained by halving a hemisphere) for the purpose of protecting the toes from external impact (Kim, Paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the toe guard as disclosed by Harris in view of Fujikake and Kim to be arcuate, as taught by Kim, .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,632,096 (Harris) in view of US 2018/0289512 A1 (Fujikake), and further in view of US 2018/0367866 A1 (Robinson).
In regards to Claim 13, Harris in view of Fujikake discloses the invention as claimed above.
Harris in view of Fujikake further discloses said upper brace section 22 (Harris, thigh piece 22) includes a pair of upper braces 26, 28 (Harris, lateral upper elongate member 26, medial upper elongate member 28), said upper braces 26, 28 being oppositionally positioned (Harris, wherein the elements are named the lateral and medial upper elongate members. Further illustrated in Fig 1) wherein said pair of upper braces are configured for extending respectively down an interior side and an exterior side of the thigh of the user (Harris, Col 4, Lines 43-46, a lateral upper elongate member 26 and a medial upper elongate member 28 extend along the sides of the thigh piece 22 and are attached thereto) for the purpose of fastening the working parts of the mechanically controlled automatically releasing free knee brace to the leg of a patient (Harris, Col 4, Lines 38-65. The upper elongate members 26 and 28 connect to the thigh piece 22, which fastens onto the leg of a patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper brace section, as disclosed by Harris in view of Fujikake, to have a pair of upper braces, as taught by Harris, in order to fasten the working parts of the mechanically controlled automatically releasing free knee brace to the leg of a patient (Harris, Col 4, Lines 38-65. The upper elongate members 26 and 28 connect to the thigh piece 22, which fastens onto the leg of a patient).
Harris in view of Fujikake does not further disclose:
a thigh strap, each of said upper braces being coupled to extending downwardly from said thigh strap, said thigh strap being securable into a loop wherein said thigh strap is configured for being extended around the thigh of the user whereby said upper brace section is secured to the thigh of the user.
Robinson teaches an analogous motion supporting leg device (Paragraph 0001, the present invention relates generally to orthotic devices, and more particularly, relating to a leg brace that isolates a lower leg from a user’s weight), further teaching an analogous upper brace section 12 (upper leg cuff 12), teaching an analogous pair of upper braces 16, 18 (upper struts 16, 18) and a thigh strap 40 (support bands 40), each of said upper braces 16, 18 being coupled to extending downwardly from said thigh strap 40 (Paragraph 0024, leg cuff 12 further includes one or more support bands 40, representatively shown with four support bands that encircle a back portion of the shell 26 and extend between struts 16 and 18), said thigh strap being securable into a loop wherein said thigh strap is configured for being extended around the thigh of the user whereby said upper brace section is secured to the thigh of the user (Paragraph 0024, each support band 40 provides form support to the shell 26 to maintain the shell’s frusto-conical shape and is formed of a material such that the band is flexible and conforms to the profile of the user’s thigh. Support band 40 forms a loop when combined with shell 26 and band fasteners 42) for the purpose of conforming to the profile of the user’s thigh (Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper brace section as disclosed by Harris in view of Fujikake, to have a thigh strap, as taught by Robinson, in order to further affix the orthopedic brace onto a user’s thigh and supporting the frusto-conical shape of the shell (Robinson, Paragraph 0024).
In regards to Claim 14, Harris in view of Fujikake and Robinson discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper brace as disclosed by Harris in view of Fujikake and Robinson, to have a bottom section coupled to a top section such that a length of each upper brace is adjustable, as taught by Robinson, in order to extend partially along or entirely along the length of the user’s thigh (Robinson, Paragraph 0020), such that the brace can be fit to an individual user’s thighs.
In regards to Claim 15, Harris in view of Fujikake and Robinson discloses the invention as claimed above.
Harris in view of Fujikake and Robinson further discloses said upper brace section 12 (Robinson, upper leg cuff 12) including a plurality of ratcheting straps 42 (Robinson, band fasteners 42), each of said ratcheting straps forming a respective ring (Robinson, Support band 40 forms a ring when combined with shell 26 and band fasteners 42) and being coupled to said top sections 32 of said upper braces 16, 18 (Robinson, Paragraph 0025, band fastener may include a strap 44 and a buckle or cinch 46. The strap 44 is attached at one end thereof to the cuff 12 along one side of the shell opening. Further illustrated in Figs 1 and 2) such that said ratcheting straps are configured to extend around the thigh of the user such that weight of the user is borne by said upper brace section (Robinson, Paragraph 0004, a leg brace is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper brace section, as disclosed by Harris in view of Fujikake and Robinson, to include ratcheting straps, as taught by Robinson, in order to keep the weight off a person’s knee, lower leg, and/or foot for various reasons such as injury (Robinson, Paragraph 0002) by securely attaching the ratchetings traps and applying a desired amount of attention to the user’s thigh (Robinson, Paragraph 0025).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,632,096 (Harris) in view of US 2018/0289512 A1 (Fujikake), further in view of US 2018/0367866 A1 (Robinson), and even further in view of US 4494534 (Hutson).
In regards to Claim 16, Harris in view of Fujikake and Robinson discloses the invention as claimed above.
Harris in view of Fujikake further discloses said lower brace section 14 (Robinson, lower leg cuff 14) includes a pair of lower braces 20, 24 (Robinson, lower struts 20, 24), said hinge 26, 28 (Robinson, analogous hinges 26 and 28) comprising an inner portion 26 and an outer portion 28, each of said lower braces being pivotally coupled to a respective one of said inner portion and said outer portion of said hinge (Robinson, Paragraph 0027, lower struts 20 and 24 are attached to the shell 48 at diametrically opposed locations on either side of the shell opening and extend vertically along and past an upper end 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lower brace section as disclosed by Harris in view of Fujikake and Robinson, to include a pair of lower braces and a hinge pivotally connecting an upper brace to a lower brace, as taught by Robinson, in order to further improve mobility by keeping the weight off a user’s knee, lower leg, and/or foot while providing mobility to people with impairments of the lower extremities (Robinson, Paragraph 0002).
Harris in view of Fujikake and Robinson does not further disclose:
a knee support, each of said lower braces being coupled to said knee support, said knee support having a front portion extending forwardly and between said lower braces and a rear portion extending rearwardly and between said lower braces wherein said knee support is configured for extending around a leg of the user under a knee of the user.
Hutson teaches an analogous motion supporting leg brace (Abstract, a universal leg brace system for controlling the degree of motion permitted by a wearer’s knee), further teaching an analogous knee support 23+29 (the combination of rear stay 23 and tibial plate 29), each of analogous 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lower brace section as disclosed by Harris in view of Fujikake and Robinson to include a knee support, as taught by Hutson, in order to provide secondary bracing when a tibial fracture is present. It 
In regards to Claim 17, Harris in view of Fujikake, Robinson, and Hutson discloses the invention as claimed above.
Harris in view of Fujikake, Robinson, and Hutson further discloses a shield 29 (Hutson, tibial plate 29, which is a front portion of the knee support) coupled to said front portion of said knee support 23+29, said shield extending downwardly from said front portion of said knee support and between said lower braces (Hutson, Col 7-8, Lines 68-2, the respective plates are sufficiently long to cover more than half the length of their respective leg members. Further illustrated in Fig 2) for the purpose of protecting the leg such that the leg would not be injured if it is bumped into an object as the wearer moves through furniture or the like (Hutson, Col 7, Lines 50-53).
It would have been obvious to one of ordinary skill in the art before the filing date to modify the front portion of the knee support, as disclosed by Harris in view of Fujikake, Robinson, and Hutson, to include a shield, as taught by Hutson, in order to protect the leg such that the leg would not be injured if it is bumped into an object as the wearer moves through furniture or the like (Hutson, Col 7, Lines 50-53).
In regards to Claim 18, Harris in view of Fujikake, Robinson, and Hutson discloses the invention as claimed above.
Harris in view of Fujikake, Robinson, and Hutson does not further explicitly disclose:
said shield being retractable and extendable relative to said front portion of said knee.
However, Harris in view of Fujikake, Robinson, and Hutson further discloses the shield 29 “in the commercial embodiment is available in small, medium, large and extra-large sizes for respective brace 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to modify the shield as disclosed by Harris in view of Fujikake, Robinson, and Hutson to be retractable and extendable relative to said front portion of said knee, as taught by Hutson, in order to accommodate a plurality of different sizes for different sized leg members (Hutson, Col 7, Lines 65-67) such that the shield is sufficiently long to cover more than half the length of the leg member (Hutson, Col 7-8, Lines 68-2).
In regards to Claim 19, Harris in view of Fujikake, Robinson, and Hutson discloses the invention as claimed above.
Harris in view of Fujikake, Robinson, and Hutson further discloses the lower brace section 14 (Robinson, lower leg cuff 14) includes an upper section 52 (Robinson, rectangular shaped first strut member 52) and a lower section 54 (Robinson, rectangular shaped second strut member 54), said lower section being coupled to said upper section such that a length of each said lower brace is adjustable (Robinson, Paragraph 0028, struts 20 and 24 each include a rectangular shaped first strut member 52 into which a rectangular shaped second strut member 54 is slidably received in a telescoping fashion relative to the first strut member) for the purpose of making the lower brace’s length be greater than the length of the user’s lower leg and foot so as to position the feet at a position located beyond the user’s foot (Robinson, Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lower brace as disclosed by Harris in view of Fujikake, Robinson, and Hutson, to have a bottom section coupled to a top section such that a length of each lower brace is adjustable, as taught by Robinson, in order to extend longer than the length of the user’s lower leg and foot so as to position .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,632,096 (Harris) in view of US 2018/0289512 A1 (Fujikake), US 2019/0076286 A1 (Kim), US 2018/0367866 A1 (Robinson), and US 4494534 (Hutson).
In regards to Claim 20, Harris discloses a motion supporting leg brace device (Col 1, Lines 5-10, an apparatus adapted to enable and/or to improve ambulation in persons afflicted with weakness or instability in the knee joint) comprising:
an upper brace section 22 (thigh piece 22) for coupling to a thigh of a user (Col 4, Lines 41-42, the brace comprises a thigh piece 22 for encircling the upper part of the leg of a patient);
a lower brace section 24 (leg piece 24) for coupling to a shin of the user (Col 4, Lines 42-43, a leg piece 24 for encircling the lower leg of a patient);
a hinge 34+36 (the combination of lateral polycentric hinge assembly 34 and medial polycentric hinge assembly 36) coupling said upper brace section 22 to said lower brace section 24 (Col 4, Lines 43-54, a lateral upper elongate member 26 and a medial upper elongate member 28 extend along the sides of the thigh piece 22 are attached thereto. A lateral lower elongate member 30 and a medial lower elongate member 32 extend along the sides of the leg piece 24 and are attached thereto. The lateral upper elongate member 26 is coupled to the lateral lower elongate member 30 by a lateral polycentric hinge assembly 34 while the medial upper elongate 28 is coupled to the medial lower elongate member 32 by a medial polycentric hinge assembly 36) wherein said lower brace is pivotally coupled to said upper brace section (Col 6, Lines 1-4, a polycentric hinge such as lateral polycentric hinge assembly 34 has the characteristic that its pivot axis changes location as the angle between the members to which it is attached varies. Further illustrated in Fig 10 and 12);

a range of motion of said hinge 34+36 being restricted for keeping said lower brace section substantially in alignment with said upper brace section (Col 7, Lines 6-14, lock hinge assembly 38 is in the locked position and the lateral upper elongate member 26 and lower elongate member 30 are oriented approximately rectilinearly with respect to one another and can only move a small amount relative to each other, the movement being restrained to the play in the pivot pins 77 and 87 in the bores located in the upper and lower offset arms 68 and 70), said range of motion of said hinge being adjustable (Col 9, Lines 20-21, the range of required movement is adjustable), tension in said hinge 34+36 (tension spring 94 introduces tension) being adjustable (Col 7, Lines 35-40, a pull exerted on pull cable 44 while the lock hinge assembly 38 is in the locked position overcomes the tension of spring 94 and moves the distal ends of the upper and lower locking arms 76 and 80. Col 8, Lines 27-28, a turnbuckle 125 is included for adjustment of the length of pull cable 44. Because the pull cable’s length is adjustable, the tension force required to overcome a locked position is adjustable) for preventing said hinge from being pivoted below a threshold amount of force being applied to said hinge (Col 7, Lines 25-29, spring 94 causes the lock hinge assembly 38 to snap into the locked state when the orthosis is approaching the fully extended position but has not yet reached it), rotation of said lower brace section relative to said upper brace section being adjustable to limit a range of motion of said lower brace section relative to said upper brace section (Col 7, Lines 6-14, lock hinge assembly 38 is in the locked position and the lateral upper elongate member 26 and lower elongate member 30 are oriented approximately rectilinearly with respect to one another and can only move a small amount relative to 
a plurality of foot straps 40 (foot piece 40), each of said foot straps being coupled to said sole wherein said sole is configured for being secured onto the foot of the user by said foot straps (Col 4, Lines 61-65, fastening straps extend around the open sides of the thigh piece 22, leg piece 24 and foot piece 40 and are provided with conventional closures so that the orthosis may be secured to the leg of a patient. Further illustrated in Fig 1); and
wherein said upper brace section 22 includes
	a pair of upper braces 26, 28 (lateral upper elongate member 26, medial upper elongate member 28), said upper braces 26, 28 being oppositionally positioned (wherein the elements are named the lateral and medial upper elongate members. Further illustrated in Fig 1) wherein said pair of upper braces are configured for extending respectively down an interior side and an exterior side of the thigh of the user (Harris, Col 4, Lines 43-46, a lateral upper elongate member 26 and a medial upper elongate member 28 extend along the sides of the thigh piece 22 and are attached thereto); 
wherein said lower brace section includes
	a pair of lower braces 30, 32 (lateral lower elongate member 30, medial lower elongate member 32), said hinge 34+36 comprising an inner portion 34 and an outer portion 36, each of said lower braces being pivotally coupled to a respective one of said inner portion and said outer portion of said hinge such that each said lower brace is coupled to and extends down from an associated one of said upper braces (Col 4, Lines 43-54, a lateral upper elongate member 26 and a medial upper elongate member 28 extend along the sides of the thigh piece 22 and are attached thereto. A lateral lower elongate member 30 and a medial lower elongate member 32 extend along the sides of the leg piece 24 and are attached thereto. The lateral upper elongate member 26 is coupled to the lateral lower elongate member 30 by a lateral polycentric hinge assembly 34 while the medial upper elongate member 28 is 
Harris does not further disclose:
said sole being planar;
a shock absorber being coupled between said sole and said lower brace section wherein vertical movement of said sole towards and away from said lower brace section is dampened by said shock, a base end of said shock absorber being pivotally coupled to said sole, said base end of said shock absorber being aligned with a rear edge of said sole, a range of motion of said shock absorber being adjustable for limiting movement of said sole towards and away from said lower brace section, said shock absorber being adjustable such that resistance to movement of said sole towards and away from said lower brace section is adjustable;
a toe guard coupled to and extending upwardly from a forward edge of said sole, said toe guard being arcuate;
said upper brace comprises:
	a thigh strap, each of said upper braces being coupled to and extending downwardly from said thigh strap, said thigh strap being securable into a loop wherein said thigh straps is configured for being extended around the thigh of the user whereby said upper brace section is secured to the thigh of the user, each said upper brace having a top section and a bottom section, said bottom section being coupled to said top section such that a length of each said upper brace is adjustable, and 
	a plurality of ratcheting straps, each of said ratcheting straps forming a respective ring and being coupled to said top sections of said upper braces such that said ratcheting straps are configured to extend around the thigh of the user such that weight of the user is borne by said upper brace section, each of said ratcheting straps being padded;
said lower brace comprises:
	a knee support, each of said lower braces being coupled to said knee support, said knee support having a front portion extending forwardly and between said lower braces and a rear portion extending rearwardly and between said lower braces wherein said knee support is configured for extending around a leg of the user under a knee of the user;
	an upper section and a lower section, said lower section being coupled to said upper section such that a length of each said lower brace is adjustable; and
a shield coupled to said front portion of said knee support, said shield extending downwardly from said front portion of said knee support and between said lower braces, said shield being retractable and extendable relative to said front portion of said knee support.
Fujikake teaches an analogous motion supporting leg brace (Abstract, a joint regulating apparatus configured to regulate a movable range of a joint), further teaching a shock absorber 300 (joint mechanism 300) (Paragraph 0035, joint mechanism 300 is mainly composed of a holder 310, a swing shaft 320, and stopper pins 410 and 420. Paragraph 0073, stopper pin 410’ includes a shock-absorbing spring 419 that functions as an elastic member that releases an impact that the projecting pin 411’ receives from the swift shaft 320) being coupled between an analogous sole 200 (sole frame 200) and an analogous lower brace section 101, 102 (lower thigh frames 101, 102) (Further illustrated in Fig 1) wherein vertical movement of said sole 200 towards and away from said lower brace section 102, 102 is damped by said shock (Paragraph 0040, the elastic mechanism 330 is a mechanism that exerts, when the sole frame 200 tends to swing beyond the regulated swing range with respect to the lower-thigh frame 101 by a plantar-flexion/dorsiflexion motion performed by the wearer, an elastic force against the swing. Because the distance between the sole and the lower brace section fluctuates as the shock absorber swings, the vertical movement is dampened), a base end (interpreted as the lower half) of said shock absorber 300 (Fujikake, joint mechanism 300) being pivotally coupled to said sole 200 (Fujikake, sole frame 200) (Paragraph 0037, the swing shaft 320 is fixed to the side plates 202 of the sole frame 

Harris in view of Fujikake does not further disclose:
said sole being planar;
a toe guard coupled to and extending upwardly from a forward edge of said sole, said toe guard being arcuate;
said upper brace comprises:
	a thigh strap, each of said upper braces being coupled to and extending downwardly from said thigh strap, said thigh strap being securable into a loop wherein said thigh straps is configured for being extended around the thigh of the user whereby said upper brace section is secured to the thigh of the user, each said upper brace having a top section and a bottom section, said bottom section being coupled to said top section such that a length of each said upper brace is adjustable, and 
	a plurality of ratcheting straps, each of said ratcheting straps forming a respective ring and being coupled to said top sections of said upper braces such that said ratcheting straps are configured to extend around the thigh of the user such that weight of the user is borne by said upper brace section, each of said ratcheting straps being padded;
said lower brace comprises:
	a knee support, each of said lower braces being coupled to said knee support, said knee support having a front portion extending forwardly and between said lower braces and a rear portion extending rearwardly and between said lower braces wherein said knee support is configured for extending around a leg of the user under a knee of the user;
	an upper section and a lower section, said lower section being coupled to said upper section such that a length of each said lower brace is adjustable; and
a shield coupled to said front portion of said knee support, said shield extending downwardly from said front portion of said knee support and between said lower braces, said shield being retractable and extendable relative to said front portion of said knee support.
Kim teaches an analogous motion supporting leg brace (Abstract, a leg protector which can protect a wearer’s foot and leg), further teaching an analogous sole 10 (bottom plate 10) being planar (Paragraph 0055, the bottom plate part 10 may be formed to have a planar shape of a left or right sole) for the purpose of supporting a foot (Paragraph 0054); and
a toe guard 30 (toe cover part 30) coupled to and extending upwardly from a forward edge of an analogous sole 10 (bottom plate 10) (Paragraph 0114, the toe cover part 30 is provided at an upward side of the front surface portion of the bottom plate 10 and is formed to surround the toes from an upper side of the toes. Further illustrated in Fig 1), said toe guard being arcuate (Kim, Paragraph 0116, toe cover part 30 may include a cover 32 for protecting the toes. Paragraph 0117, the cover 32 may be formed in a shape similar to a shape which is obtained by halving a hemisphere) for the purpose of protecting the toes from external impact (Kim, Paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sole as disclosed by Harris in view of Fujikake to be planar, as taught by Kim, in order to be further configured to support a foot (Kim, Paragraph 0007) by mimicking the shape of a left or right sole (Kim, Paragraph 0055).

Harris in view of Fujikake and Kim does not further disclose:
said upper brace comprises:
	a thigh strap, each of said upper braces being coupled to and extending downwardly from said thigh strap, said thigh strap being securable into a loop wherein said thigh straps is configured for being extended around the thigh of the user whereby said upper brace section is secured to the thigh of the user, each said upper brace having a top section and a bottom section, said bottom section being coupled to said top section such that a length of each said upper brace is adjustable; and 
	a plurality of ratcheting straps, each of said ratcheting straps forming a respective ring and being coupled to said top sections of said upper braces such that said ratcheting straps are configured to extend around the thigh of the user such that weight of the user is borne by said upper brace section, each of said ratcheting straps being padded;
said lower brace comprises:
	a knee support, each of said lower braces being coupled to said knee support, said knee support having a front portion extending forwardly and between said lower braces and a rear portion extending rearwardly and between said lower braces wherein said knee support is configured for extending around a leg of the user under a knee of the user;
	an upper section and a lower section, said lower section being coupled to said upper section such that a length of each said lower brace is adjustable; and
a shield coupled to said front portion of said knee support, said shield extending downwardly from said front portion of said knee support and between said lower braces, said shield being retractable and extendable relative to said front portion of said knee support.
Robinson teaches an analogous motion supporting leg device (Paragraph 0001, the present invention relates generally to orthotic devices, and more particularly, relating to a leg brace that isolates a lower leg from a user’s weight), further teaching an analogous upper brace section 12 (upper leg cuff 12), teaching an analogous pair of upper braces 16, 18 (upper struts 16, 18) and a thigh strap 40 (support bands 40), each of said upper braces 16, 18 being coupled to extending downwardly from said thigh strap 40 (Paragraph 0024, leg cuff 12 further includes one or more support bands 40, representatively shown with four support bands that encircle a back portion of the shell 26 and extend between struts 16 and 18), said thigh strap being securable into a loop wherein said thigh straps is configured for being extended around the thigh of the user whereby said upper brace section is secured to the thigh of the user (Paragraph 0024, each support band 40 provides form support to the shell 26 to maintain the shell’s frusto-conical shape and is formed of a material such that the band is flexible and conforms to the profile of the user’s thigh. Support band 40 forms a loop when combined with shell 26 and band fasteners 42), each said upper brace 16, 18 (Robinson, upper struts 16, 18) having a top section 32 (Robinson, rectangular second strut member 32) and a bottom section 34 (Robinson, rectangular shaped first strut member 34), said bottom section being coupled to said top section such that a length of each said upper brace is adjustable (Robinson, Paragraph 0022, struts 16 and 18 each include a rectangular shaped first strut member 32 into which a rectangular shaped second strut member is slidably received in a telescoping fashion relative to the first strut member. Member 32 includes a plurality of holes 36 that removably receive a pin, such as spring biased pin 38 located on member 34, for adjustably fixing the relative position of the members) for the purpose of conforming to 
a plurality of ratcheting straps 42 (Robinson, band fasteners 42), each of said ratcheting straps forming a respective ring (Robinson, Support band 40 forms a ring when combined with shell 26 and band fasteners 42) and being coupled to said top sections 32 of said upper braces 16, 18 (Robinson, Paragraph 0025, band fastener may include a strap 44 and a buckle or cinch 46. The strap 44 is attached at one end thereof to the cuff 12 along one side of the shell opening. Further illustrated in Figs 1 and 2) such that said ratcheting straps are configured to extend around the thigh of the user such that weight of the user is borne by said upper brace section (Robinson, Paragraph 0004, a leg brace is provided that is securable to a user’s leg and that isolates the user’s knee, lower leg, and foot from the user’s weight by transferring the user’s weight through load bearing struts and to the user’s upper leg. Paragraph 0019, upper leg cuff 12 is designed to be securely attached to a user’s thigh and bear the weight of a user by transferring the user’s weight along the thigh); each of said ratcheting straps being padded (Fig 1, wherein ratcheting straps 44 are padded on shell 30) for the purpose of keeping the weight off a person’s knee, lower leg, and/or foot for various reasons such as injury (Robinson, Paragraph 0002);
said lower brace section 14 (Robinson, lower leg cuff 14) includes a pair of lower braces 20, 24 (Robinson, lower struts 20, 24), said hinge 26, 28 (Robinson, analogous hinges 26 and 28) comprising an inner portion 26 and an outer portion 28, each of said lower braces being pivotally coupled to a respective one of said inner portion and said outer portion of said hinge (Robinson, Paragraph 0027, lower struts 20 and 24 are attached to the shell 48 at diametrically opposed locations on either side of the shell opening and extend vertically along and past an upper end of the shell where the struts are connected to hinges 26 and 28, respectively. Paragraph 0004, the hinges pivotally connect the bottom end and the top end of corresponding upper and lower struts) such that each said lower brace is coupled to and extends down from an associated one of said upper braces (Robinson, Paragraph 0021, 
an upper section 52 (Robinson, rectangular shaped first strut member 52) and a lower section 54 (Robinson, rectangular shaped second strut member 54), said lower section being coupled to said upper section such that a length of each said lower brace is adjustable (Robinson, Paragraph 0028, struts 20 and 24 each include a rectangular shaped first strut member 52 into which a rectangular shaped second strut member 54 is slidably received in a telescoping fashion relative to the first strut member) for the purpose of making the lower brace’s length be greater than the length of the user’s lower leg and foot so as to position the feet at a position located beyond the user’s foot (Robinson, Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper brace section, as disclosed by Harris in view of Fujikake and Kim, to include a thigh strap and have each upper brace be adjustable between a top section and a bottom section, as taught by Robinson, in order to conform to the profile of the user’s thigh (Robinson, Paragraph 0024), further affix the orthopedic brace onto a user’s thigh and supporting the frusto-conical shape of the shell (Robinson, Paragraph 0024), and extend partially along or entirely along the length of the user’s thigh (Robinson, Paragraph 0020), such that the brace can be fit to an individual user’s thighs.
It would have also been obvious to one of ordinary skill in the art before the effective filing date to modify the upper brace section, as disclosed by Harris in view of Fujikake and Kim, to include 
It would have also been obvious to one of ordinary skill in the art before the effective filing date to modify the lower brace section as disclosed by Harris in view of Fujikake and Kim, to include a pair of lower braces and a hinge pivotally connecting an upper brace to a lower brace, as taught by Robinson, in order to further improve mobility by keeping the weight off a user’s knee, lower leg, and/or foot while providing mobility to people with impairments of the lower extremities (Robinson, Paragraph 0002).
It would have also been obvious to one of ordinary skill in the art before the effective filing date to modify the lower brace as disclosed by Harris in view of Fujikake and Kim, to have a bottom section coupled to a top section such that a length of each lower brace is adjustable, as taught by Robinson, in order to extend longer than the length of the user’s lower leg and foot so as to position the feet 50 at a position located beyond the user’s foot (Robinson, Paragraph 0027). This ensures a more comfortable fit for a unique user.
Harris in view of Fujikake, Kim, and Robinson does not further disclose:
a knee support, each of said lower braces being coupled to said knee support, said knee support having a front portion extending forwardly and between said lower braces and a rear portion extending rearwardly and between said lower braces wherein said knee support is configured for extending around a leg of the user under a knee of the user; and
a shield coupled to said front portion of said knee support, said shield extending downwardly from said front portion of said knee support and between said lower braces, said shield being retractable and extendable relative to said front portion of said knee support.

a shield 29 (Hutson, tibial plate 29, which is a front portion of the knee support) coupled to said front portion of said knee support 23+29, said shield extending downwardly from said front portion of said knee support and between said lower braces (Hutson, Col 7-8, Lines 68-2, the respective plates are sufficiently long to cover more than half the length of their respective leg members. Further illustrated in Fig 2) for the purpose of protecting the leg such that the leg would not be injured if it is bumped into an object as the wearer moves through furniture or the like (Hutson, Col 7, Lines 50-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lower brace section as disclosed by Harris in view of Fujikake, Kim, and Robinson to include a knee support, as taught by Hutson, in order to provide secondary bracing when a tibial fracture is present. It provides contour support of the tibia and anteromedially and anteriorly and distributes the pressure evenly in prevention of edema (Col 8, Lines 3-7) in the case of the front portion, and for providing posterior structural support in the longitudinal direction posteriorly of the person’s calf (Col 3, Lines 46-50) in the case of the rear portion.
It would have also been obvious to one of ordinary skill in the art before the filing date to modify the front portion of the knee support, as disclosed by Harris in view of Fujikake, Kim, and Robinson, include a shield, as taught by Hutson, in order to protect the leg such that the leg would not be injured if it is bumped into an object as the wearer moves through furniture or the like (Hutson, Col 7, Lines 50-53).
Harris in view of Fujikake, Kim, Robinson, and Hutson does not further explicitly disclose:
said shield being retractable and extendable relative to said front portion of said knee.
However, Harris in view of Fujikake, Kim, Robinson, and Hutson further discloses the shield 29 “in the commercial embodiment is available in small, medium, large and extra-large sizes for respective 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to modify the shield as disclosed by Harris in view of Fujikake, Kim, Robinson, and Hutson to be retractable and extendable relative to said front portion of said knee, as taught by Hutson, in order to accommodate a plurality of different sizes for different sized leg members (Hutson, Col 7, Lines 65-67) such that the shield is sufficiently long to cover more than half the length of the leg member (Hutson, Col 7-8, Lines 68-2).

Conclusion
The following prior art is considered pertinent to the application, but not used in the 103 rejection:
US 2017/0042716 A1 (Kim et al.)
US 2020/0330255 A1 (Lürssen et al.)
US 2017/0231853 A1 (Auger et al.)
US 2011/0240077 A1 (Doherty et al.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        22 January 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786